DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE filed on September 23, 2022 and the amendment filed on August 24, 2022 have been entered. The claims pending in this application are claims 46-50 and 52-63 wherein claims 56-60 have been withdrawn due to the restriction requirement (see the office action mailed on December 9, 2021). The objection/rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on August 24, 2022. Claims 46-50, 52-55 and 61-63 will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation “the precursor RNA” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a precursor RNA” in claim 46. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-50 and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Linnarson (US 2012/0010091 A1, published on January 12, 2012) in view of Chiang et al., (US 2009/0220969 A1, published on September 3, 2009) and Seligmann et al., (US 2014/0087954 A1, priority date: May 4, 2011). 
Regarding claims 46 and 53-55, Linnarson teaches a method comprising: c) combining: i) the template RNA (ie., mRNA); ii) a template switch oligonucleotide (TSO) comprising a first nucleotide sequence domain; iii) a polymerase having terminal transferase activity (eg., Superscript II RT); iv) a first strand primer (ie., the cDNA synthesis primer) comprising a first domain (ie., the poly T domain of the cDNA synthesis primer which does not include an anchor  nucleotide V) that hybridizes only to the template RNA and a second domain having a nucleotide sequence that is different from said first nucleotide sequence domain present in the TSO; and v) dNTPs; in a reaction mixture under conditions sufficient to produce a product nucleic acid (eg., first strand cDNA-RNA hybrid) comprising the template RNA and the TSO hybridized to adjacent regions of a single product nucleic acid (eg., first strand cDNA) comprising the first strand primer and a region polymerized from the dNTPs by the polymerase; and d) amplifying the product nucleic acid with a forward primer and a reverse primer (eg., an upstream primer and a downstream primer) wherein the forward and reverse primers are different and hybridize to different sequences of the product nucleic acid as recited in claim 46 wherein the polymerase is a reverse transcriptase (eg., Superscript II RT) as recited in clam 53, the template switch 
oligonucleotide, the first strand primer, or both the template switch oligonucleotide and the first strand primer comprise a sequencing platform adapter construct that is utilized by a sequencing platform (eg., 5’ region of the template switch oligonucleotide in Figure 3 is capable of serving as a sequencing primer binding domain) as recited in claim 54, and the sequencing platform 
adapter construct comprises a sequencing primer binding domain as recited in claim 55 (see abstract, paragraphs [0011], [0035], [0037], [0048] to [0051], [0057], [0058], [0063], and [0066] to [0068], Example 1, Figures 2-4, and claims 1-23, 26, and 31-33). 
	Linnarson does not disclose that a) providing a non-polyadenylated ribonucleic acid (RNA) and (b) adding a plurality of non-templated nucleotides to an end of the non-polyadenylated RNA to produce a template RNA wherein each of the forward primer and the reverse primer comprises a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform and the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform as recited in claim 46, sequencing the amplified product nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures at least portion of the capture sequence of the sequencing platform adapter construct as recited in claim 47 wherein the non-templated nucleotides are added to the 3’ end of the non-polyadenylated RNA as recited in claim 48, the non-templated nucleotides are added in an enzymatic reaction as recited in claim 49, the non-templated nucleotides form a polyadenylation (poly A) sequence as recited in claim 50, and the non-polyadenylated RNA is a siRNA as recited in claim 52. 
	Chiang et al., teach a) providing a non-polyadenylated ribonucleic acid (RNA) (siRNA) and (b) adding a plurality of non-templated nucleotides to an end of the non-polyadenylated RNA to produce a template RNA (ie., siRNA having a polyA sequence) as recited in claim 46 wherein the non-templated nucleotides are added to the 3’ end of the non-polyadenylated RNA as recited in claim 48, the non-templated nucleotides are added in an enzymatic reaction (ie., using a poly(A) polymerase) as recited in claim 49, the non-templated nucleotides form a polyadenylation (poly A) sequence as recited in claim 50, and the non-polyadenylated RNA is a siRNA as recited in claim 52 (see paragraphs [0007] to [0013] and [0022], Figure 1, and claims 1-25). 
Seligmann et al., teach that the forward primer and the reverse primer comprise a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform (eg., the primers containing an experimental tag or a sequencing tag that permits capture of the NPPF amplicon onto a substrate (for example by hybridization to a probe on the substrate having a sequence complementary to the capture sequences on the NPPF amplicon)) wherein the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform as recited in claim 46 and sequencing the amplified product nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the at least portion of the capture sequence of the sequencing platform adapter construct as recited in claim 47 (see paragraphs [0009], [0044], [0047], and [0210] and claims 1, 8, and 10). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 46-50 and 52 by providing a non-polyadenylated ribonucleic acid (RNA) (siRNA), adding a plurality of non-templated nucleotides to an end of the non-polyadenylated RNA to produce a template RNA (ie., siRNA having a polyA sequence) and sequencing the amplified product nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the least portion of the capture sequence of the sequencing platform adapter construct wherein each of the forward primer and the reverse primer comprises a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform, the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform, the non-templated nucleotides are added to the 3’ end of the non-polyadenylated RNA, the non-templated nucleotides are added in an enzymatic reaction (ie., using a poly(A) polymerase), the non-templated nucleotides form a polyadenylation (poly A) sequence, and the non-polyadenylated RNA is a siRNA in view of the prior arts of Linnarson, Chiang et al., and Seligmann et al..  One having ordinary skill in the art would have been motivated to do so because Chiang et al., have taught providing a non-polyadenylated ribonucleic acid (RNA) (siRNA) and adding a plurality of non-templated nucleotides to an end of the non-polyadenylated RNA to produce a template RNA (ie., siRNA having a polyA sequence) as recited in claim 46 wherein the non-templated nucleotides are added to the 3’ end of the non-polyadenylated RNA as recited in claim 48, the non-templated nucleotides are added in an enzymatic reaction (ie., using a poly(A) polymerase) as recited in claim 49, the non-templated nucleotides form a polyadenylation (poly A) sequence as recited in claim 50, and the non-polyadenylated RNA is a siRNA as recited in claim 52 (see paragraphs [0007] to [0013] and [0022], Figure 1, and claims 1-25) while Seligmann et al., have successfully shown sequencing the amplified nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the at least portion of the capture sequence of the sequencing platform adapter construct wherein each of the forward primer and the reverse primer comprises a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform (eg., the primers containing an experimental tag or a sequencing tag that permits capture of the NPPF amplicon onto a substrate (for example by hybridization to a probe on the substrate having a sequence complementary to the capture sequences on the NPPF amplicon)) and the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform as recited in claims 46 and 47 (see paragraphs [0009], [0044], [0047], [0210], [0220] and [00225], and claims 1, 8, and 10), the simple substitution of one kind of template RNA sample (ie., the template RNA sample containing mRNA taught by Linnarson) from another kind of template RNA sample (ie., the template RNA sample containing siRNA comprising a 3’ polyadenine sequence taught by Chiang et al.,), and the simple substitution of one kind of forward primer and reverse primer (ie., the forward primer and reverse primer taught by Linnarson) from another kind of forward primer and reverse primer (ie., the forward primer and reverse primer taught by Seligmann et al.,) during the process of performing steps (c) and (d) of claim 46, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the template RNA sample containing mRNA taught by Linnarson and the template RNA sample containing siRNA comprising a 3’ polyadenine sequence taught by Chiang et al., are used for the same purpose (ie., serving as a template RNA for synthesizing a cDNA) and the forward primer and reverse primer taught by Linnarson and the forward primer and reverse primer taught by Seligmann et al., are used for the same purpose (ie., amplifying the product nucleic acid in step c) of claim 46). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform step (c) of claim 46 using a different template RNA sample (ie., a template RNA sample containing siRNA comprising a 3’ polyadenine sequence) and amplifying the product nucleic acid in step c) of claim 46 using the forward primer and the reverse primer taught by Seligmann et al., and chemically attaching the amplified product nucleic acid of claim 47 and the one or more nucleic acid capture molecules having a sequence complementary to the capture sequences on the NPPF amplicon taught by Seligmann et al., to a surface so that the at least portion of the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform (ie., the one or more nucleic acid capture molecules having a sequence complementary to the capture sequences on the NPPF amplicon taught by Seligmann et al.,) and the amplified product nucleic acids is sequenced by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the at least portion of the capture sequence of the sequencing platform adapter construct in view of the prior arts of Linnarson, Chiang et al., and Seligmann et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claims 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Linnarson in view of Chiang et al., and Seligmann et al., as applied to claims 46-50 and 52-55 above, and further in view of  Sooknanan (US 2009/0227009 A1, published on September 10, 2009). 
The teachings of Linnarson, Chiang et al., and Seligmann et al., have been summarized previously, supra. 
Linnarson, Chiang et al., and Seligmann et al., teach all limitations recited in claim 61 except a randomized tag of at least 4 nucleotide as recited in claim 61 wherein the randomized tag comprises at least 6 nucleotides as recited in claim 62 and the randomized tag is positioned 5’ of the first nucleotide sequence domain as recited in claim 63. However, Linnarson teaches that “[T]he structure of a typical TSO is shown in FIG. 3. In this particular TSO, the 3’ template switching sequence includes three riboguanines (rG). The cell-tag is shown as ‘XXXXX’ and can in general have any length or nucleotide composition. Arbitrary sequence can be inserted at the 5’ end of the TSO, after the 5’APS, or after the cell-tag, but not at the 3’ end” (see paragraph [0090] and Figure 3). 
Sooknanan teaches that each of oligonucleotide sequence tags comprises a randomized portion such as 6 randomized nucleotides (ie., a randomized tag of 6 nucleotides) (see paragraph [0351]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 61-63 using 
a template switch oligonucleotide (TSO) comprising a first nucleotide sequence domain (ie., three riboguanines (rG)) and a randomized tag of at least 6 nucleotides wherein the randomized tag is positioned 5’ of the first nucleotide sequence domain in view of the prior arts of Linnarson, Chiang et al., Seligmann et al., and Sooknanan. One having ordinary skill in the art would have been motivated to do so because Linnarson teaches that in this particular TSO, the 3’ template switching sequence includes three riboguanines (rG) and the cell-tag of the template switching sequence is shown as “XXXXX”, can in general have any length or nucleotide composition, and is located on 5’ of the three riboguanines (rG) (see paragraph [0090] and Figure 3) while Sooknanan teaches that each of oligonucleotide sequence tags comprises a randomized portion such as 6 randomized nucleotides (ie., a randomized tag of 6 nucleotides) (see paragraph [0351]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make a template switch oligonucleotide (TSO) comprising a first nucleotide sequence domain (ie., three riboguanines (rG)) and a randomized tag of 6 nucleotides wherein the randomized tag is positioned 5’ of the first nucleotide sequence domain and perform the methods recited in claims 61-63 using this template switch oligonucleotide in view of the prior arts of Linnarson, Chiang et al., Seligmann et al., and Sooknanan.
Response to Arguments
Applicant’s arguments with respect to claims 46-50, 52-55 and 61-63 have been answered in the advisory action mailed on September 13, 2022. 

Conclusion
9. 	No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 8, 2022